The Honorable Michael Lamoureux State Representative 312 West Main Street Russellville, AR 72081
Dear Representative Lamoureux:
I am writing in response to your request for an opinion on the following matter:
  Are constables entitled to access information from ACIC? If not, what legally prohibits them from obtaining that?
RESPONSE
In my opinion, a constable, as an elected law enforcement officer, is not entitled to access to ACIC. A constable may, however, be granted access if he or she has successfully completed the required training program under A.C.A. § 12-12-211(c) (Supp. 2003) and complies with the rules and regulations promulgated by the Supervisory Board of the Arkansas Crime Information Center under A.C.A. § 12-12-203(a)(5) (Repl. 1999).
One of my predecessors has offered several opinions on this matter. See
Ops. Att'y Gen. 93-266; 93-260; 93-252; and 93-243. In these opinions, my predecessor opined that a constable was not automatically entitled to access to ACIC under the provisions of Act 605 of 1993 that added the current subsection (e) to A.C.A. § 12-12-211. Act 826 of 1997 redesignated former subsection (e) as subsection (c). It reads:
  (c) An elected law enforcement officer of a political subdivision of this state shall not be allowed access to information from the Arkansas Crime Information Center unless either the elected law enforcement officer or a law enforcement officer within his or her department has successfully completed the preparatory program of police training required by the Arkansas Commission on Law Enforcement Standards and Training for certified law enforcement officers.
A.C.A. § 12-12-211(c) (Supp. 2003).
A constable is an elected law enforcement officer. See, e.g. Ark. Const. Art. 7, § 47; A.C.A. §§ 16-19-301 through -306 (Repl. 1999); Reed v.State, 330 Ark. 645, 650, 957 S.W.2d 174 (1997); and Op. Att'y Gen.2005-082. A constable may not be provided access to ACIC unless he or she has completed the required training course. Furthermore, I also note that the Supervisory Board of the Arkansas Crime Information Center is required to promulgate regulations and policies necessary for the operation and maintenance of ACIC. A.C.A. § 12-12-203(a)(5). A constable must comply with any requirements properly promulgated by Supervisory Board before being granted access. I agree with my predecessor and reiterate his earlier opinions. I have enclosed copies of the above opinions for your convenience.
I wish to additionally note that there are no current provisions in Arkansas law for a constable to oversee a law enforcement department. Arkansas law forbids constables from appointing deputies. A.C.A. §16-19-306 (Repl. 1999). Furthermore, I have recently opined that a constable is not authorized to appoint auxiliary law enforcement officers. Op. Att'y Gen. 2005-082. In my opinion, the elected constable must therefore be a certified law enforcement officer to obtain access to ACIC under the provisions of Arkansas Code Annotated § 12-12-211(c).
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JMD/cyh